DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/12/2022 has been entered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1, 3, 5, 14 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoshimi (JP 59-109789 A) alone.
Regarding claim 1, Yoshimi discloses a heat exchanger (Figs. 7-9) comprising:
a fluid reservoir (tank 7) having a peripherally extending foot (see Fig. 8 for the foot portion of tank 7);
a header (4) having a mounting tab (folded wall 4a) bent to engage the foot of the fluid reservoir to couple the header to the fluid reservoir (the plate 4 is bent up to engage with the reservoir 7, see Fig. 5); and
a retaining feature (walls 10 that include two legs, they project from the downwardly extending part of tank 7, see annotated figure 8 below) configured to prevent disengagement of the mounting tab of the header from the foot of the fluid reservoir (the legs stop lateral movement of the folded wall 4a so that prevent disengagement of the folded wall 4a), wherein the retaining feature is formed by deforming a portion of the fluid reservoir to overlay a portion of the mounting tab after the mounting tab is bent to engage the foot of the fluid reservoir (see page 3 of the translation, the resin at the lower end portion of the tank 7 in contact with the seat plate 4 is melted as a result of the heating in the seat plate 4 to be pressed to join the seat plate 4. Melting changes a shape of a material so that meets the “deforming” recited in the claim), and wherein the deformed portion of the fluid reservoir is provided on a rib (wall 10, see annotated figure 8 below) projecting from an outer surface of the fluid reservoir (the wall 10 projects from bottom surface of the groove in 7b which is an external surface of the tank 7),
wherein the rib is disposed adjacent a distal surface of the mounting tab (the wall 10 is disposed adjacent the top surface of the folded wall 4a).

    PNG
    media_image1.png
    206
    490
    media_image1.png
    Greyscale

The embodiment of Fig. 7 of Yoshimi fails to disclose wherein the deforming of the portion of the fluid reservoir includes the formation of a projection in the rib for preventing movement of the distal surface of the mounting tab.
Embodiment Fig. 5 Yoshimi discloses a formation of a projection in the rib for preventing movement of the distal surface of the mounting tab (a formation of a resin that may be made to enter into the openings 9, see Fig. 5 and lines 39-42 of the translation).
The folded wall 4a can be made to include openings 9 as disclosed in embodiment Fig. 5. When the melting and pressing in the embodiment of Fig. 7 is performing, the resin in the “rib” of the tank 7 enters the openings 9 and connects the two “ribs”. As a result, the formation of projections in the rib that extend through the openings blocks movements of the tank 7 and the folded wall 4a.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided wherein the deforming of the portion of the fluid reservoir includes the formation of a projection in the rib for preventing movement of the distal surface of the mounting tab in Yoshimi in order to prevent separation of the tank 7 and folded wall 4a.
Regarding claim 3, Yoshimi further discloses wherein the deforming of the portion of the fluid reservoir includes one of electrical resistance heating the portion of the fluid reservoir or ultrasonic heating the portion of the fluid reservoir (see page 3 of the translation, the heating of the seat plate 4 to melt lower portion of the tank 7 is done by an induction coil 11. The induction coil produces eddy current in the seat plate 4, so that produces heat due to an electrical resistance of the material of the plate 4).
Regarding claim 5, Yoshimi further discloses wherein the deformed portion of the fluid reservoir is an end portion of the rib (the melting of the lower end portion includes the end of the wall 10), wherein the end portion of the rib is received into an opening (groove 9, with opened top) formed in the mounting tab (4a) when the mounting tab is bent (the groove 9 is formed when the folded wall 4a is bent) to engage the foot of the fluid reservoir (see Fig. 9).
Regarding claim 14, Yoshimi further discloses wherein the foot of the fluid reservoir (Fig. 8) is received within a peripherally extending base portion of the header (the foot of tank 7 in Fig. 8 is received within the groove 9 of the seat plate 4, see Fig. 9), wherein the mounting tab extends from and bends relative to the base portion of the header (the folded wall 4a is bent and extends from the groove 9).

Regarding claim 15, Yoshimi (Figs. 7-9) fails to explicitly disclose wherein the fluid reservoir includes a first coupling feature projecting from the foot thereof and wherein the mounting tab of the header includes a second coupling feature forming a cavity on an inner surface of the mounting tab, wherein the second coupling feature is received within the first coupling feature when the mounting tab is bent to engage the foot of the fluid reservoir.
Yoshimi (Fig. 3) discloses wherein the fluid reservoir (7) includes a first coupling feature (see annotated figure below) projecting from the foot thereof (projected from the foot portion of tank in Fig. 3) and wherein the mounting tab (4a) of the header includes a second coupling feature (see annotated figure below) forming a cavity (the second coupling feature in the annotated figure below has a cavity on right side of folded wall 4a) on an inner surface of the mounting tab (on an inner side of the folded wall facing the interior of the heat exchanger), wherein the second coupling feature is received within the first coupling feature (see annotated figure below) when the mounting tab is bent to engage the foot of the fluid reservoir (when the wall 4a is bent upright to receive the foot of the tank 7).

    PNG
    media_image2.png
    229
    377
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided wherein the fluid reservoir includes a first coupling feature projecting from the foot thereof and wherein the mounting tab of the header includes a second coupling feature forming a cavity on an inner surface of the mounting tab, wherein the second coupling feature is received within the first coupling feature when the mounting tab is bent to engage the foot of the fluid reservoir in Yoshimi in order to prevent separation of the tank 7 from the wall 4a through the wavy wall engagement of the two.

Allowable Subject Matter
Claims 21 and 22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Yoshimi discloses that both the foot portion of the tank 7 (see Fig. 8) and the rib (see annotated figure above) extend downwardly. Thus, Yoshimi fails to disclose that the rib projects laterally outwardly from the outer surface of the fluid reservoir and away from the foot of the fluid reservoir as required in claim 21; and the rib is formed generally perpendicular to the foot of the fluid reservoir.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FOR K LING whose telephone number is (571)272-8752. The examiner can normally be reached Monday through Friday, 8:30 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571-270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/F.K.L/Examiner, Art Unit 3763                                                                                                                                                                                                        
/JIANYING C ATKISSON/Supervisory Patent Examiner, Art Unit 3763